Proceeding pursuant to CPLR article 78 to review a determination of the New York State Liquor Authority, dated March 4,1994, which, after a hearing, found that the petitioner had violated Alcoholic Beverage Control Law § 102 (3-b) and suspended the petitioner’s liquor license for 20 days, 10 days forthwith and 10 days deferred, and imposed a $1,000 bond claim.
Adjudged that the petition is granted, the determination is annulled, on the law, with costs, and the charge is dismissed.
Contrary to the respondent’s contention, Alcoholic Beverage Control Law § 102 (3-b) "pertains only to the sale of liquor and not to the simple delivery of alcoholic beverages” (Matter of CVS Discount Liq. v New York State Liq. Auth., 207 AD2d 891, 893). In this case, the respondent has failed to establish that there was a sale of alcoholic beverages. Accordingly, the petition is granted and the charge against the petitioner is dismissed. Pizzuto, J. P., Hart, Friedmann and Florio, JJ., concur.